 

EXHIBIT 10.33

 

June 13, 2013

 

 

Parag V. Karmarkar

6333 Morning Time Lane

Columbia, MD 21044

 

 

Re:     Second Amended and Restated Key Personnel Incentive Award Agreement

 

Dear Perry:

 

This letter (this “Letter Agreement”) sets forth the agreement between you and
MRI Interventions, Inc., a Delaware corporation (the “Company”), regarding the
terms upon which you are eligible to receive an incentive bonus payment (the
“Incentive Payment”) pursuant to the Company’s Second Amended and Restated Key
Personnel Incentive Program (the “Program”), a copy of which is attached hereto
and the terms of which are incorporated herein. This Letter Agreement supersedes
and replaces the prior Letter Agreement between you and the Company dated June
2, 2010. This Letter Agreement is in addition to, and not in substitution for,
any other agreements between you and the Company, and the Incentive Payment is
in addition to, and not in substitution for, any other compensation or benefits
to which you otherwise are entitled or eligible.

 

1.     Incentive Payment Upon Triggering Event. The amount of your Incentive
Payment with respect to a Triggering Event will be equal to your Individual
Share multiplied by the Maximum Program Amount. Your “Individual Share” is
thirty three and 33/100 percent (33.33%) of the Maximum Program Amount.
Therefore, your Incentive Payment upon a Triggering Event will be $1,000,000.

 

2.     Term. Unless earlier terminated as provided in Section 4 of the Program,
this Letter Agreement will expire and terminate upon the earlier to occur of (a)
December 31, 2025, or (b) the consummation of a Triggering Event; provided,
however, that upon any such termination the terms of this Letter Agreement will
survive to the extent, but only to the extent, necessary for the Company to
satisfy its obligations to you that result from such Triggering Event.

 

3.     Program Governs. You acknowledge receipt of a copy of the Program and
agree to be bound by all the terms and provisions thereof. The terms of this
Letter Agreement are governed by the terms of the Program, and in the case of
any inconsistency between the terms of this Letter Agreement and the terms of
the Program, the terms of the Program will govern.

 

4.      Definitions. For purposes of this Letter Agreement, capitalized terms
not expressly defined herein will have the meanings ascribed to those terms in
the Program.

  

 
 

--------------------------------------------------------------------------------

 

 

Parag V. Karmarkar

June 13, 2013

Page 2

 

5.     Amendments. At any time prior to the consummation of a Triggering Event,
the Company, through the Committee, may amend or alter the terms of this Letter
Agreement and/or the Program; provided, however, that any such amendment or
alteration that impairs your rights under this Letter Agreement or the Program
will require your prior consent.

 

6.     Non-Transferable. You acknowledge and agree that your rights under this
Letter Agreement may not be transferred, conveyed, encumbered or assigned,
whether voluntarily or involuntarily.

 

7.     Counterparts. This Letter Agreement may be executed in counterparts, each
of which will be deemed to be an original but all of which together will
constitute one and the same instrument.

 

8.     Certain Tax Implications. Notwithstanding anything herein to the
contrary, to the extent the Committee determines in good faith that your
Incentive Payment would constitute an “excess parachute payment” (as defined in
Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”)) when
taking into account all factors contemplated by Section 280G of the Code, the
amount of your Incentive Payment may be reduced by the amount necessary to
prevent your Incentive Payment from creating or increasing an “excess parachute
payment” under Section 280G of the Code, as determined in good faith by the
Committee.

 

 

 

 
 

--------------------------------------------------------------------------------

 

 

Parag V. Karmarkar

June 13, 2013

Page 3

 

If this Letter Agreement sets forth our agreement on the subject matter hereof,
kindly sign and return this letter to the Company.

 

Sincerely,

 

MRI INTERVENTIONS, INC.

 

 

By: /s/ Kimble Jenkins                    

       Kimble L. Jenkins

       Chief Executive Officer

 

 

Accepted and agreed to as of this 7th day of August, 2013.

 

 

 

/s/ Parag Karmarkar               

Parag V. Karmarkar